Citation Nr: 1411750	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  09-35 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left side inguinal hernia.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a right hand disability (claimed as arthritis).  

4.  Entitlement to service connection for a left shoulder disability (claimed as arthritis). 

5.  Entitlement to service connection for a left knee disability (claimed as arthritis).  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

7.  Denial of medical expenses incurred in fiscal year 2011 when calculating pension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 through March 1965.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2008 and February 2010 rating decisions by the Montgomery, Alabama Department of Veterans Affairs Regional Office (RO), as well as a September 2013 administrative decision by the VA Pension Management Center in Milwaukee Wisconsin.  

In his September 2009 and October 2011 substantive appeals, the Veteran requested a hearing before a member of the Board, which was scheduled for April 2013.  The Veteran failed to appear for the hearing as scheduled and did not request that such hearing be rescheduled; as such, the Board considers his request for a hearing to be withdrawn.  

In 2009, the RO denied ischemic heart disease, and this denial was confirmed and continued in a December 2011 rating decision, which was not appealed.  In 2013, the Veteran submitted medical evidence regarding ischemic heart disease, so it is not clear whether he intends to reopen his claim.  This is REFERRED to the RO for appropriate action.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claims on appeal are decided.

At the outset, the Board finds that in October 2013, the Veteran submitted a statement that the Board has found to be a timely notice of disagreement with a September 2013 decision by the Pension Management Center in Milwaukee, Wisconsin which denied consideration of medical expenses incurred in fiscal year 2011 when calculating pension entitlement.  A review of the record shows that the Veteran has not been furnished a Statement of the Case (SOC) in response to his notice of disagreement.  Because the notice of disagreement placed this in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Regarding the various claims for entitlement to service connection, the Board finds that the record indicates there are outstanding treatment records that may contain evidence pertinent to the Veteran's claims on appeal.  In this regard, the Board notes that the Veteran has submitted several copies of VA Form 21-4142, authorizing VA to obtain treatment records from a variety of different providers; some of these records, as specified on the forms, date back to 1965.  However, the Veteran did not fill out these forms in their entirety and there is no suggestion from the record that VA sought any further information from the Veteran regarding the referenced treatment records or that the RO ever attempted to obtain such records. 

Further, in a December 2008 statement, the Veteran indicated that he had been receiving treatment at the Montgomery, Alabama VA Medical Center (VAMC) since 1965.  However, the VAMC treatment records currently associated with the claims file only date back to December 2007.  There is no indication that the RO made any effort to verify the Veteran's reports that he had received additional VAMC treatment, or that they sought additional VAMC treatment records.  

As the record strongly suggests that there are outstanding private and VA treatment records, from what appear to be numerous sources, that date back to 1965, the Board finds that efforts must be made to verify the existence of any such records, and obtain any records that are available.  

Finally, as the issue of entitlement to a TDIU is inextricably intertwined with the various issues of entitlement to service connection being remanded herein, this issue must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should provide the Veteran with a statement of the case as to the issue of denial of medical expenses incurred in fiscal year 2011 when calculating pension benefits.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claims should not be certified to the Board.  

2.  The RO or AMC should ask the Veteran to identify any private treatment provider from whom he received treatment for any of the disabilities currently on appeal, and to complete the appropriate releases in their entirety authorizing VA to request any such treatment records.  If he does so, request these records, emphasizing that VA is requesting all of the Veteran's records pertaining to the disabilities on appeal.  If such efforts are not successful, the Veteran is to be notified of such, in order to allow him the opportunity to obtain and submit those records for VA review.  

3.  The RO or AMC should contact the Montgomery, Alabama VAMC and request records for treatment at that facility prior December 2007.  A search must be made of archived or paper records, since the Veteran claims treatment back to 1965, prior to electronic medical records.  

4.  The RO or the AMC should ensure compliance with the requested actions and conduct any further development deemed warranted or indicated by any newly received evidence.  

5.  Then, these claims should again be reviewed and readjudicated by the RO or the AMC on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


